Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: the word “the” is repeated in line 6.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7, and 17 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites upper bottom lines. The terms “upper” and “bottom” are antonyms, thus making it confusing as to whether the lines are on a bottom or top of the trapezoids.
Claim 7 recites the internal thread comprises one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread, and a circular arc thread. Due to the word “comprises” this is an open list of alternatives. Thus, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h)(I). In addition, claim 1 requires the crest of the internal thread to be a conical surface having a slope different than the two flanks. Thus, it is unclear how the internal thread can have the structure recited in claim 1 and also be triangular, trapezoidal, rectangular, or an arc thread (wherein a sawtooth shape is generally considered to be a form of a triangular shape). Thus, it is further unclear if a sawtooth shape as used in the claim is referring to a saw tooth shape differently than one of skill in the art would generally interpret a sawtooth shape.
Claims 3-5 and 17 are rejected for depending from claim 2.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2015/0050102 (“Lu”) in view of US Patent No. 4,432,682 (“McKewan”).
Claim 1 recites a connection structure, comprising an internal thread (6) and an external thread (9) which are in screw-thread fit with each other; wherein the external thread (9) comprises a dumbbell-shaped asymmetric bidirectional tapered thread arrangement that comprises at least one unit thread segment that is formed of an asymmetric bidirectional truncated cone (71) in a dumbbell-shape (94) having a reduced middle and two enlarged ends, the asymmetric bidirectional truncated cone (71) of the external thread (9) being provided on an outer surface of a columnar body (3) and extending in a spiral form on the outer surface of the columnar body (3); a thread arrangement of the internal thread (6) comprises a toothed body that is formed on an inner surface of a cylindrical body (2) and extends in a spiral form on the inner surface of the cylindrical body to define a spiral tapered hole (4) formed in the cylindrical body. Lu teaches an external thread and internal thread in mutual thread fit (figs. 2-4, para. [0004]). Lu teaches that, when interpreting adjacent crests as ends of a single thread, the external thread to have a dumbbell-like shape with a smaller diameter middle and larger diameter ends (fig. 4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and, the internal thread is provided on the inner surface of a cylindrical nut (figs. 2-4, paras. [0024] & [0026]). Lu teaches that the external thread is asymmetric and the internal thread is symmetric (paras. [0025]-[0026]), and that the internal thread deforms when in thread fit (para. [0029]).
Lu fails to explicitly teach the toothed body of the internal thread (6) comprises two flanks converging toward each other to define a tooth tip coextensive with the toothed body, the toothed body being provided with a conical surface (42) formed on and helically extending along the tooth tip and sloped in a way different from the two flanks so as to define the spiral tapered hole (4) of the internal thread (6), such that the spiral tapered hole (4) of the internal thread (6) provides an outer conical configuration and at least one of the left conical surface and the right conical surface of the asymmetric bidirectional truncated cone (71) of the external thread (9) provides an inner conical configuration matching the outer conical configuration, wherein the external thread and the internal thread are mutually fit to form a thread pair extending spirally and the asymmetric bidirectional truncated cone is received in the spiral tapered hole such that the inner conical configuration and outer conical configuration are fit to each other in an axial direction of a central axis of the columnar body (3) to form a cone pair coaxial with the center axis of the columnar body (3) and an inner conical surface of the inner conical configuration defined by the at least one of the left conical surface and the right conical surface of the asymmetric bidirectional truncated cone (71) of the external thread (9) and an outer conical surface of the outer conical configuration defined by the conical surface (42) of the spiral tapered hole (4) of the internal thread (6) bear mutually to have the asymmetric bidirectional truncated cone (71) of the external thread separated from the flanks of the internal thread. However, this would have been obvious in view of McKewan.
McKewan is also directed to threads with the purpose of reducing the effects of vibration. McKewan teaches one thread to have symmetrical flanks 25 & 27 and the other thread to have asymmetrical flanks 19 & 21 (col. 1 lines 62-67), wherein flank 21 has a steeper angle than flank 27 such that a clearance is provided (fig. 3). McKewan teaches that the tip of one thread comprises a surface 17 parallel to the opposite surface it is configured to contact (figs. 2 & 3, col. 2 lines 51-55). This allows the portion 17 to deform and keep flanks 21 & 27 from contacting each other, which keeps the load on portion 17 for optimum resistance to the effects of vibration.
In this case, both Lu and McKewan are directed to thread design to prevent loosening of the threads when subjected to vibrations. Both Lu and McKewan teach one thread to have a first thread, which has symmetric flanks, and a second thread, which has asymmetric flanks. McKewan teaches that for optimum resistance to vibration, the load should be located at a crest portion of one of the threads. To do this, the external following flank has an angle steeper than the internal following flank, and one thread has a crest surface 17 with an angle parallel to the opposing flank of the other thread so that the crest portion gets deformed and prevents the following flanks from contacting. Since Lu teaches the internal thread is configured to deform with contact of the external thread, it would be predictable that providing the crest portion of McKewan to the crest of the internal thread will allow the crest portion to deform. Thus, in order to keep more load at the crest of the connection structure for optimum resistance to vibration, it would be obvious to modify the connection structure of Lu such that a clearance is provided between the following flanks, and, the internal thread comprises a crest portion as taught by McKewan with a surface parallel to the external following flank, such that the crest portion deforms along the external following flank during a screwing in process. Given the teachings of McKewan, there is a reasonable expectation of success that this structure will increase the load on the crest portion and thereby provide better vibration resistance.
Given the above modification, the following flank of the external thread is 26 degrees, and the other flank is 30 degrees with respect to a line normal to the central axis (McKewan, fig. 4, col. 1 line 62 – col. 2 line 8). Thus, when interpreting the thread of Lu as defining a dumbbell-like shape where adjacent crests are the ends of each thread, the following flank will be the right flank and the 30 degree flank will be the left flank. This structure reads on: the dumbbell-shaped asymmetric bidirectional tapered thread arrangement of the external thread (9) comprises a left conical surface that forms a first taper angle (al) corresponding to the left taper (95), and a right conical surface that forms a second taper angle (a2) corresponding to the right taper (96), wherein the left taper (95) and the right taper (96) are in opposite directions and are of different tapers such that the left taper (95) is larger than the right taper (96).
Claim 2 recites the dumbbell-shape (94) of the asymmetric bidirectional truncated cone (71) of the dumbbell-shaped asymmetric bidirectional tapered thread arrangement of the external thread (9) comprises a bidirectional conical surface (72) that comprises a first spiral conical surface (721) defined by the left conical surface of the asymmetrical bidirectional truncated cone and a second spiral conical surface (722) defined by the right conical surface of the asymmetrical bidirectional truncated cone. As illustrated in fig. 4 of Lu, the external threads form left and right conical surfaces. Lu et al. fail to explicitly teach an outer spiral line (8) interfacing the first spiral conical surface (721) and the second spiral conical surface (722).. However, this would have been obvious in view of McKewan.
McKewan teaches that the transition between surfaces of the threads, for example the transition between flanks, is angular (figs. 2-4).
In this case, both Lu and McKewan are directed to thread connections. McKewan teaches that the transition between adjacent flanks and adjacent threads can angular. It would be predictable in view of McKewan that modifying the threads of Lu such that there are angular transitions between adjacent flanks and adjacent threads will provide a thread connection with suitable locking ability. Thus, it would be obvious to modify the threads of Lu et al. such that there is angular connections between the flanks and threads.
Given the above modification, Lu et al. teach an external helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads that leads directly into the adjacent thread.
Claim 2 further recites the first spiral conical surface (721) and the second spiral conical surface (722) of the asymmetrical bidirectional truncated cone jointly form a shape corresponding to a spiral outer side surface of a rotating configuration of a right-angled trapezoidal combination, wherein the rotating configuration is formed by the right-angled trapezoidal combination rotating about a rotating axis defined by a right-angled side of the right-angled trapezoidal combination at a uniform speed in a circumferential direction, while moving in an axial direction along the rotating axis at a uniform speed, in which the right-angled side of the right-angled trapezoidal combination coincides with the central axis of the columnar body (3), and the right-angled trapezoidal combination is formed by symmetrically and oppositely joining upper bottom lines of two right-angled trapezoids, the two right-angled trapezoids having lower bottom lines that are identical in length, the upper bottom lines that are identical in length, and right-angled sides that are of different lengths and jointly form the right-angled side of the right- angled trapezoidal combination to serve as the rotating axis. As illustrated in annotated fig. 4 of the Lu illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    429
    360
    media_image1.png
    Greyscale

As illustrated above, after the above modification of making the transition between the flanks angular, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating.
Claim 4 recites an axial movement distance of the right-angled trapezoidal combination along the rotating axis is equal to a sum of the lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoidal combination. As illustrated in figs. 4 of Lu, after modifying the transitions between the flanks and threads to be angular, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 4 provided in the rejection to claim 2 above.
Claim 5 recites the first spiral conical surface (721) and the second spiral conical surface (722) of the asymmetric bidirectional truncated cone are continuous spiral surfaces, and the outer spiral line (8) is a continuous spiral line; and the conical surface (42) that defines the spiral tapered hole (4) is a continuous spiral surface. Lu teaches the threads to be continuously helical (figs. 1-2, para. [0004]).
Claim 6 recites the asymmetric bidirectional truncated cone (71) of the dumbbell-shaped asymmetrical bidirectional tapered thread arrangement of the external thread (9) is formed by symmetrically and oppositely joining upper top surfaces of two truncated cones (7), the two truncated cones having lower bottom surfaces that are identical in size, the upper top surfaces that are identical in size, and different cone heights. As detailed in claim 2 above, it would be obvious to modify the threads of Lu et al. in view of McKewan such that the transition between flanks/threads are angular. Given this modification, and as illustrated in the annotated figure provided in claim 2 above, each of the external threads of Lu is formed by two conical surfaces that define truncated cone bodies. Further, since the external threads are asymmetrical as detailed in the rejection to claim 1 the cone heights are different. In addition, upper sides of the truncated cones are joined in a middle of the thread, and lower sides of the truncated cones are joined with lower sides of adjacent threads.
Claim 7 recites the internal thread comprises one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread, and a circular arc thread. A generally triangular shape with a conical upper surface is a known tooth shape of certain saws. Thus, the shape of the teeth of Lu et al. reads on a sawtooth thread.
Claim 11 recites the first taper angle (al) is greater than 0 and smaller than 53°. As detailed in the rejection to claim 1 above, the first taper angle is 30 degrees.
Claim 12 recites the first taper angle (al) is in a range of 2°-40. As detailed in the rejection to claim 1 above, the first taper angle is 30 degrees.
Claim 13 recites the second taper angle (a2) is greater than 0 and smaller than 53°. As detailed in the rejection to claim 1 above, the second taper angle is 26 degrees.
Claim 14 recites the second taper angle (a2) is in a range of 2°-40. As detailed in the rejection to claim 1 above, the second taper angle is 26 degrees.
Claim 15 recites the first taper angle (al) is greater than or equal to 53 and smaller than 180. As detailed in the rejection to claim 1 above, the first taper angle is 30 degrees with respect to a line normal to the central axis. Thus, the first taper angle has an angle of 60 degrees with respect to the central axis.
Claim 16 recites the first taper angle (al) is in a range of 53-90. As detailed in the rejection to claim 1 above, the first taper angle is 30 degrees with respect to a line normal to the central axis. Thus, the first taper angle has an angle of 60 degrees with respect to the central axis.
Claim 18 recites the at least one unit thread segment of the external thread (9) comprises two additional unit thread segments respectively arranged at two opposite sides of the at least one unit thread segment, and wherein the lower bottom surfaces of the asymmetric bidirectional truncated cone (71) of the at least one unit thread segment of the external thread (9) are respectively connected to the lower bottom surfaces of the asymmetric bidirectional truncated cones (71) of the two additional unit thread segments of the external thread (9) in order to form the dumbbell-shaped asymmetrical bidirectional tapered thread arrangement of the external thread (9). As detailed in claim 2 above, it would be obvious to modify the threads of Lu et al. in view of McKewan such that the transition between flanks/threads are angular. Given this modification, and as illustrated in the annotated figure provided in claim 2 above, each of the external threads of Lu is formed by two conical surfaces that define truncated cone bodies. Further, since the external threads are asymmetrical as detailed in the rejection to claim 1 the cone heights are different. In addition, upper sides of the truncated cones are joined in a middle of the thread, and lower sides of the truncated cones are joined with lower sides of adjacent threads.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, Lu et al. fail to explicitly teach an axial movement distance of the right-angled trapezoidal combination along the rotating axis is at least twice a sum of the lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoidal combination. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed March 25, 2022). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both Lu et al. and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of Lu et al. to be a double start thread such that the lead is doubled. Since Lu et al. teaches the lead being equal to the pitch (figs. 1, 2 & 4 of Lu, wherein the transitions between the flanks/threads have been modified to be angular), creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of Lu et al. is doubled, the shape of a thread of Lu et al. would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of CN105443546A (“You”).
Regarding claim 17, Lu et al. fail to explicitly teach the first spiral conical surface (721) and the second spiral conical surface (722) of the asymmetric bidirectional truncated cone are discontinuous spiral surfaces, and the outer spiral line (8) is a discontinuous spiral line; and the conical surface (42) that defines the spiral tapered hole (4) is a discontinuous spiral surface. However, this would have been obvious in view of You.
You is also directed to a bolt and nut connection wherein there is an interference fit between the threads (figs. 1-3, paras. [0002], [0032] & [0035], wherein all references to You refer to USPGPub No. 2018/0266469, which is an English publication of CN105443546A). You teaches that the flanks of the tapered internal thread can be continuous or non-continuous (paras. [0011], [0021], [0033] & [0066]).
In this case, both Lu et al. and You teach a threaded connection between male and female threads. While Lu et al. teach the threads to be continuous, You teaches that discontinuous threads are a known substitute. Thus, it would be obvious to modify the external and/or internal threads of Lu et al. such that the threads are discontinuous.
Claims 1 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over McKewan in view of USPGPub No. 2013/0230364 (“Mori”).
Claim 1 recites a connection structure, comprising an internal thread (6) and an external thread (9) which are in screw-thread fit with each other; wherein the the external thread (9) comprises a dumbbell-shaped asymmetric bidirectional tapered thread arrangement that comprises at least one unit thread segment that is formed of an asymmetric bidirectional truncated cone (71) in a dumbbell-shape (94) having a reduced middle and two enlarged ends, the asymmetric bidirectional truncated cone (71) of the external thread (9) being provided on an outer surface of a columnar body (3) and extending in a spiral form on the outer surface of the columnar body (3); a thread arrangement of the internal thread (6) comprises a toothed body that is formed on an inner surface of a cylindrical body (2) and extends in a spiral form on the inner surface of the cylindrical body to define a spiral tapered hole (4) formed in the cylindrical body. McKewan teaches an external thread and internal thread in mutual thread fit (figs. 1-4, col. 1 lines 5-12). McKewan teaches that, when interpreting adjacent crests as ends of a single thread, the external thread to have a dumbbell like shape with a smaller diameter middle and larger diameter ends, and wherein the internal thread delimits a hole (figs. 2-4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical body (figs. 2-4, col. 1 lines 30-43). The external thread comprises asymmetric flanks and the internal thread comprises symmetric flanks so that a clearance between the following flanks 21/27 is provided (figs. 2-4, col. 1 line 52 – col. 3 line 19).
Claim 1 also recites the dumbbell-shaped asymmetric bidirectional tapered thread arrangement of the external thread (9) comprises a left conical surface that forms a first taper angle (al) corresponding to the left taper (95), and a right conical surface that forms a second taper angle (a2) corresponding to the right taper (96), wherein the left taper (95) and the right taper (96) are in opposite directions and are of different tapers such that the left taper (95) is larger than the right taper (96). The external thread comprises asymmetric flanks and the internal thread comprises symmetric flanks so that a clearance between the following flanks 21/27 is provided (figs. 2-4, col. 1 line 52 – col. 3 line 19). Left/first flank 19 has an angle of 30 degrees with respect to a line normal to the central axis, and right/second flank 21 has an of 26 degrees (col. 1 line 62 – col. 2 line 7), i.e. left taper is larger than the right taper.
In the embodiment disclosed in McKewan, the external thread comprises a tip 17 configured to deform along a surface 23 of the internal thread (figs. 2-4, col. 1 line 52 – col. 2 line 19). Thus, McKewan fails to explicitly the toothed body of the internal thread (6) comprises two flanks converging toward each other to define a tooth tip coextensive with the toothed body, the toothed body being provided with a conical surface (42) formed on and helically extending along the tooth tip and sloped in a way different from the two flanks so as to define the spiral tapered hole (4) of the internal thread (6), such that the spiral tapered hole (4) of the internal thread (6) provides an outer conical configuration and at least one of the left conical surface and the right conical surface of the asymmetric bidirectional truncated cone (71) of the external thread (9) provides an inner conical configuration matching the outer conical configuration, wherein the external thread and the internal thread are mutually fit to form a thread pair extending spirally and the asymmetric bidirectional truncated cone is received in the spiral tapered hole such that the inner conical configuration and outer conical configuration are fit to each other in an axial direction of a central axis of the columnar body (3) to form a cone pair coaxial with the center axis of the columnar body (3) and an inner conical surface of the inner conical configuration defined by the at least one of the left conical surface and the right conical surface of the asymmetric bidirectional truncated cone (71) of the external thread (9) and an outer conical surface of the outer conical configuration defined by the conical surface (42) of the spiral tapered hole (4) of the internal thread (6) bear mutually to have the asymmetric bidirectional truncated cone (71) of the external thread separated from the flanks of the internal thread. This would have been obvious in view of Mori.
Mori teaches that it is predictable that reversing which thread has the tip configured to deform will provide the same benefit/outcome, i.e. providing a clearance between the following flanks and allowing the conic crest portion 17 on the internal thread to deform upon engagement with the corresponding surface of the external thread. Mori also teaches a male and female thread connection wherein one of the threads comprises a portion at a crest thereof that is configured to be deformed upon engaging with the opposite thread (figs. 1-3, para. [0052]). Mori teaches that the portion at the crest that is configured to be deformed can be on the male or female thread (figs. 2-3, paras. [0026], [0052] & [0071]).
 Thus, it would be obvious to reverse the conical tip 17 and surface 23 such that the external thread of McKewan comprises the surface 23 and the internal thread of McKewan comprises the conical tip 17 configured to deform against the surface 17 (MPEP 2144.04(VI)(A) also states that mere reversal of parts is obvious).
Given the above modification, the internal thread of McKewan et al. comprises the conic portion 17 at a cusp thereof that is configured to deform upon contact with the external thread such that the flanks of each thread remain spaced from each other (McKewan, figs. 2-4, col. 2 lines 9-41). In addition, the crest portion 17 on the internal thread is a conical surface that delimits a tapered hole within the nut, and connects two flanks (figs. 2-4 of McKewan). 
Claim 11 recites the first taper angle (al) is greater than 0 and smaller than 53°. As detailed in the rejection to claim 1 above, the first taper angle is 30 degrees.
Claim 12 recites the first taper angle (al) is in a range of 2°-40. As detailed in the rejection to claim 1 above, the first taper angle is 30 degrees.
Claim 13 recites the second taper angle (a2) is greater than 0 and smaller than 53°. As detailed in the rejection to claim 1 above, the second taper angle is 26 degrees.
Claim 14 recites the second taper angle (a2) is in a range of 2°-40. As detailed in the rejection to claim 1 above, the second taper angle is 26 degrees.
Claim 15 recites the first taper angle (al) is greater than or equal to 53 and smaller than 180. As detailed in the rejection to claim 1 above, the first taper angle is 30 degrees with respect to a line normal to the central axis. Thus, the first taper angle has an angle of 60 degrees with respect to the central axis.
Claim 16 recites the first taper angle (al) is in a range of 53-90. As detailed in the rejection to claim 1 above, the first taper angle is 30 degrees with respect to a line normal to the central axis. Thus, the first taper angle has an angle of 60 degrees with respect to the central axis.

Response to Arguments
Applicant's arguments filed June 12, 2022 have been fully considered. Applicant argues that the amendments to the claims overcome the previous prior art rejections. The examiner agrees and has withdrawn the previous prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”